                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 KING MICHAEL OLIVER,                             )
 also known as                                    )
 MICHAEL OLIVER,                                  )
                                                  )
                Plaintiff,                        )          Case No. 19-cv-898-SMY
                                                  )
 vs.                                              )
                                                  )
                                                  )
 IDOC,                                            )
                                                  )
               Defendant.

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Michael Oliver filed this action pursuant to 42 U.S.C. § 1983 seeking relief for

alleged deprivations of his constitutional rights. The Complaint did not survive threshold screening

because Plaintiff failed to state a viable claim, and as a result, the Court dismissed the Complaint

without prejudice pursuant to 28 U.S.C. § 1915A(b) on August 22, 2019 (Doc. 5). Plaintiff was

granted leave to file a First Amended Complaint on or before September 19, 2019 and was warned

that the case would be dismissed with prejudice if he failed to take any action by that deadline.

(Doc. 5, p. 4). Plaintiff missed the deadline and a week has passed since it expired. Plaintiff has

not requested an extension or filed an Amended Complaint.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action is

DISMISSED with prejudice for Plaintiff’s failure to comply with the Court’s Order to file a First

Amended Complaint and to prosecute his claims (Doc. 5). Fed. R. Civ. P. 41(b); Ladien v.

Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994).

This dismissal shall count as a “strike” for purposes of 28 U.S.C. 1915(g).

                                                 1
       Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed. Therefore, the filing fee of $400.00 remains due and payable. See

28 U.S.C. § 1915(a)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. Fed. R. App. 4(a)(1)(A). If Plaintiff does choose to appeal,

he will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

Fed. R. App. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must

list each of the issues he intends to appeal in the notice of appeal and his motion for leave to appeal

in forma pauperis. See Fed. R. App. P. 24(a)(1)(C). A proper and timely motion filed pursuant to

Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. Fed. R. App. P. 4(a)(4).

A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.



       IT IS SO ORDERED.

       DATED: 10/3/2019

                                                       /s/ Staci M. Yandle
                                                       United States District Judge




                                                  2
